Citation Nr: 0300583	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  99-14 862	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

FINDINGS OF FACT

1.  The veteran initially appealed to the Board of 
Veterans' Appeals (Board) from a May 1999 RO decision 
which denied service connection for PTSD.  A November 16, 
2000 Board decision denied that appeal, but in a Board 
decision being issued simultaneously with the present one, 
the November 16, 2000 adverse Board decision has been 
vacated.

2.  An August 2002 RO decision granted service connection 
for PTSD.

3.  As to the appeal from the May 1999 RO decision which 
denied service connection for PTSD, there is no longer a 
matter in controversy for the Board to review, as the 
benefit has been granted by the RO.


CONCLUSION OF LAW

With regard to the May 1999 denial of service connection 
for PTSD, there is no longer a question of law or fact for 
the Board to review (as the RO has since granted the 
benefit), and thus the Board lacks jurisdiction to review 
the May 1999 RO decision.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from August 1949 to 
December 1952.  He appealed a May 1999 RO decision which 
denied service connection for PTSD.  A November 16, 2000 
Board decision denied the claim, but the Board has just 
vacated that November 16, 2000 Board decision.  See Board 
vacate decision being issued simultaneously with the 
present Board decision.  Given such vacate order, the 
appeal from the adverse May 1999 RO decision remains 
pending.  However, an August 2002 RO decision has granted 
service connection for PTSD, and thus there is no longer a 
controversy for the Board to review as to the May 1999 RO 
decision.  

The Board has jurisdiction to review questions of law and 
fact arising from an adverse RO decision, and when there 
is no longer a controversy, the Board will dismiss an 
appeal for lack of jurisdiction.  38 U.S.C.A. §§ 7104, 
7105, 7108; 38 C.F.R. § 20.101.  Inasmuch as the RO has 
granted the benefit earlier denied in the May 1999 RO 
decision, the appeal from such decision is dismissed.  

It should be noted that the purpose of the present Board 
dismissal action, and the companion Board vacate order, is 
to facilitate setting the effective date of service 
connection for PTSD in relation to the veteran's original 
December 8, 1998 claim for that benefit, rather than from 
the date of a reopened claim on February 13, 2001.


ORDER

The appeal from the May 1999 RO decision which denied 
service connection for PTSD (the benefit having been later 
granted by the RO) is dismissed.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



